Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/629658     Attorney's Docket #: 005700-MEO598
Filing Date: 1/9/2020; 
					
Applicant: Fujita et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action restarted the time as of the mailing of this action.

Applicant’s Pre-Amendment filed 1/9/2020 has been acknowledged.

Priority
This application is PCT/JP2017/031365, filed 8/31/2017.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information status should be updated.  
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use 

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  For example, “An object of the present invention is to provide” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 12 and 13 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 12, it is unclear and confusing to what is meant by “, further comprising a conductor block provided in the internal space surrounded by the first electrode, the second electrode, and the pressure pad, wherein the conductor block has a first end and a second end, and is connected to either the first electrode or the second electrode at the first end.”  It appears  the phrase “the internal space” lacks proper antecedent basis.
	Any of claims 12 and 13 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karel J. Staller (U.S. Patent # 2,927,953 A).

In regards to claim 1, Karel J. Staller (figures 1-9) show a spring electrode (electrical lead conductor) for a press-pack power semiconductor module, comprising: a first electrode (bottom cap 4; 24 in figure 9) in contact with a power semiconductor chip (21; shown as a layer of semiconductor, high power diode incorporating a lead conductor); a second electrode (top cap 4) arranged to face the first electrode (bottom cap 4); and a pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9) which connects the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) and has flexibility in a normal direction of opposing surfaces of the first electrode (bottom cap 4) and the second electrode (top cap 4), wherein the opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) are polygons of a pentagon or more, and wherein sides of the opposing surface of the first electrode (bottom cap 4; 24 in figure 9) and sides of the opposing surface of the second electrode (top cap 4) corresponding to these sides are connected in parallel by the pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9).
In regards to claim 3, Karel J. Staller (figures 1-9) show a spring electrode (electrical lead conductor) for a press-pack power semiconductor module, comprising: a first electrode (bottom cap 4; 24 in figure 9)  in contact with a power semiconductor chip (21; shown as a layer of semiconductor, high power diode incorporating a lead conductor); a second electrode (top cap 4) arranged to face the first electrode (bottom cap 4; 24 in figure 9); and a pressure pad (metal strips connecting top cap 4 and bottom cap 4) which connects the first electrode (bottom cap 4; 24 in figure 9)  and the second electrode (top cap 4) and has flexibility in a normal direction of opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4), wherein the pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9) is a cylindrical conductor having a cylindrical axis in the normal direction of the opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4), and wherein the cylindrical conductor (see figure 3) includes a plurality of slits 2 extending from a side of the first electrode (bottom cap 4; 24 in figure 9) to a side of the second electrode (top cap 4) except for both ends thereof.
In regards to claim 4, Karel J. Staller show wherein the plurality of slits 2 are formed at equal intervals in a circumferential direction of the cylindrical conductor (see figure 3).
In regards to claim 5, Karel J. Staller show wherein the plurality of slits 2 are formed obliquely (see figure 5) with respect to a cylindrical axis direction of the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cylindrical conductor (see figure 3).
In regards to claim 6, Karel J. Staller (figures 1-9) show a spring electrode for a press-pack power semiconductor module, comprising: a first electrode (bottom cap 4; 24 in figure 9) in contact with a power semiconductor chip (21; shown as a layer of semiconductor, high power diode incorporating a lead conductor); a second electrode (top cap 4) arranged to face the first electrode (bottom cap 4; 24 in figure 9); and a pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9) which connects the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) and has flexibility in a normal direction of opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4), wherein the pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9) is a plurality of wire conductors (metal strips; 23 in figure 9) arranged along side surfaces of a virtual cylinder having the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) as both end surfaces.
In regards to claim 7, Karel J. Staller who wherein the plurality of wire conductors (metal strips; 23 in figure 9) have a bending portion (see figures 3, 6, 8 and 9).
In regards to claim 8, Karel J. Staller show wherein the plurality of wire conductors (metal strips; 23 in figure 9) are arranged obliquely (see figures 5-7) with respect to the normal direction of the opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karel J. Staller (U.S. Patent # 2,927,953 A).

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In regards to claim 9, Karel J. Staller show wherein the plurality of wire conductors (metal strips) have a diameter.  It would be obvious for Staller’ metal strips to have a diameter of 2 mm or more as claimed by Applicant. Therefore, it would have been obvious to one of ordinary skill in the art to use Staller for the design choice of have a diameter of 2 mm or more for design purposes of  having flexible conductors having heavy current carrying capacity and good heat dissipating and conducting properties.  
Allowable Subject Matter
	Claims 12 and 13 appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.
	
	Claims 2, 10, 11, and 14 are allowable over the prior art of record.

REASON FOR ALLOWANCE
1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to dependent claims 2 and 10-14, the prior art of record fails to show the combination recited in any of the claims.  Karel J. Staller (figures 1-9) show a spring electrode (electrical lead conductor) for a press-pack power semiconductor module, comprising: a first electrode (bottom cap 4; 24 in figure 9) in contact with a power semiconductor chip (21; shown as a layer of semiconductor, high power diode incorporating a lead conductor); a second electrode (top cap 4) arranged to face the first electrode (bottom cap 4); and a pressure pad (metal strips connecting top cap 4 and bottom cap 4; 23 in figure 9) which connects the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) and has flexibility in a normal direction of opposing surfaces of the first electrode (bottom cap 4) and the second electrode (top cap 4), the opposing surfaces of the first electrode (bottom cap 4; 24 in figure 9) and the second electrode (top cap 4) are polygons of a pentagon or more, and wherein sides of the opposing surface of the first electrode (bottom cap 4; 24 in figure 9) and sides of the opposing surface of the second electrode (top cap 4) corresponding to these sides are connected in parallel by the pressure pad.  In particular, the prior art of record fails to show or collectively teach wherein the opposing surfaces of the first electrode and the second electrode are regular polygons in claim 2; further comprising an internal spring provided in an internal space surrounded by the first electrode, the second electrode, and the pressure pad, wherein the internal spring has a first end and a second end, and is connected to either the first electrode or the second electrode at the first end in claim 10; further comprising a conductor block provided in the internal space surrounded by the first electrode, the second electrode, and the pressure pad, wherein the conductor block has a first end and a second end, and is connected to either the first electrode or the second electrode at the first end. In claim 12; further comprising an internal spring provided between the second end of the conductor block and the first electrode or the second electrode not connected to the first end of the conductor block in the internal space; and wherein a contact surface of the first electrode with the power semiconductor chip is a square in claim 14.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








3/2/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826